MAINE	SUPREME	JUDICIAL	COURT	                                                             Reporter	of	Decisions	
Decision:	 2016 ME 158	
Docket:	   Aro-15-638	
Argued:		  September	8,	2016	
Decided:	  October	20,	2016	
                                                                                                                   	
Panel:	        SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN, 	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
                                                                         ∗



	
	
                                            STATE	OF	MAINE	
                                                    	
                                                   v.	
                                                    	
                                            CHAD	D.	LAGASSE	
	
	
ALEXANDER,	J.	

          [¶1]		Chad	D.	Lagasse	appeals	from	the	judgment	and	conviction	entered	

in	 the	 Superior	 Court	 (Aroostook	 County,	 Hunter,	 J.)	 following	 a	 jury	 verdict	

finding	 him	 guilty	 of	 aggravated	 trafficking	 of	 scheduled	 drugs	 pursuant	 to	

17-A	 M.R.S.	 §	 1105-A(1)(B)(1)	 (2015).1	 	 Lagasse	 contends	 that	 the	 Superior	

Court	erred	by	denying	his	motion	to	suppress.		We	find	no	error	and	affirm	

the	judgment.	




    	 	 Although	 not	 available	 at	 oral	 argument,	 Justice	 Gorman	 participated	 in	 the	 development	 of	
    ∗


this	opinion.		See	M.R.	App.	P.	12(a)	(“A	qualified	justice	may	participate	in	a	decision	even	though	
not	present	at	oral	argument.”).	

    1	 	 The	 court	 also	 issued	 a	 forfeiture	 order	 pursuant	 to	 15	 M.R.S.	 §	 5826	 (2015).	 	 Lagasse	 was	

sentenced	to	fifteen	years	in	prison	with	all	but	four	years	of	the	sentence	suspended,	four	years	of	
probation,	and	a	$5,000	fine.	
2	

                                    I.		CASE	HISTORY	

	      [¶2]	 When	 a	 defendant	 challenges	 the	 sufficiency	 of	 the	 evidence	 to	

support	 a	 finding,	 we	 review	 the	 evidence—here	 the	 evidence	 at	 the	

suppression	hearing—and	all	reasonable	inferences	that	may	be	drawn	from	

that	 evidence,	 in	 the	 light	 most	 favorable	 to	 the	 trial	 court’s	 findings,	 to	

determine	whether	the	court	rationally	could	have	found	the	contested	facts	

at	 issue.	 	 See	 State	 v.	 Murphy,	 2016 ME 5,	 ¶	 5,	 130 A.3d 401;	 State	 v.	 Jones,	

2012 ME 88,	¶	7,	46 A.3d 1125.		

       [¶3]	 	 The	 Superior	 Court	 made	 the	 following	 findings,	 which	 are	

supported	by	the	record.		On	or	about	January	3,	2013,	two	masked	men	burst	

into	the	victim’s	home	in	Caribou	and	demanded	money	from	her.		At	least	one	

of	the	men	brandished	a	firearm.		The	victim	gave	them	money,	and	the	men	

left	the	victim	physically	unharmed	but	shaken.		The	victim	called	the	Caribou	

Police	 Department	 to	 report	 the	 robbery.	 	 She	 reported	 that	 she	 recognized	

one	of	the	men	as	Eric	Mowatt	but	could	not	identify	the	other	robber.		Police	

located	 Mowatt	 within	 a	 few	 hours	 and	 interviewed	 him.	 	 At	 that	 time,	 he	

denied	 any	 involvement	 in	 the	 robbery.	 	 Based	 on	 the	 victim’s	 report,	 police	

arrested	Mowatt	and	transported	him	to	the	Aroostook	County	Jail.	
                                                                                          3	

	      [¶4]	 	 Several	days	later,	 Mowatt	 contacted	 the	 police	 from	 the	jail.	 	 He	

admitted	 his	 involvement	 in	 the	 robbery	 and	 identified	 Lagasse	 as	 his	

accomplice.		He	stated	that	the	purpose	of	the	robbery	was	to	obtain	money	to	

satisfy	Lagasse’s	drug	debt.		The	police	continued	their	investigation	but	were	

unable	to	locate	Lagasse.	

       [¶5]	 	 On	 January	 19,	 2013,	 Mowatt,	 who	 had	 been	 released	 on	 bail,	

contacted	the	police	to	tell	them	that	Lagasse	was	at	a	store	in	Fort	Fairfield	in	

a	silver	Mazda	Protégé	with	a	special	license	plate	called	a	 “transport	plate.”		

Mowatt	provided	the	license	plate	number.		The	lead	investigator	emailed	the	

officers	of	the	Caribou	Police	Department	to	alert	them	to	Lagasse’s	presence	

in	 the	 area.	 	 He	 provided	 a	 description	 of	 the	 car	 and	 instructed	 officers	 to	

arrest	Lagasse	if	they	found	him.		The	lead	investigator	also	instructed	officers	

to	find	a	reasonable	basis	to	stop	the	car	and	to	use	caution	when	interacting	

with	Lagasse.		No	warrant	for	Lagasse’s	arrest	was	sought.	

	      [¶6]		The	following	day,	a	Caribou	police	officer	located	a	car	matching	

the	description	provided	by	Mowatt	but	could	not	determine	anything	about	

its	 occupants.	 	 The	 officer	 was	 following	 the	 car	 closely	 enough	 to	 read	 the	

transport	 plate	 when	 the	 car	 suddenly	 “veered	 sharply	 to	 the	 right”	 and	

changed	lanes	without	signaling.		The	officer	executed	a	“high	risk	felony	stop”	
4	

by	radioing	for	assistance,	drawing	his	weapon,	and	verbally	commanding	the	

driver	to	get	out	of	the	car	and	place	his	hands	on	the	vehicle’s	roof.		When	the	

driver	complied,	the	officer	immediately	recognized	Lagasse	and	arrested	him.	

	     [¶7]	 	 Lagasse	 was	 indicted	 on	 charges	 of	 robbery	 (Class	 A),	

17-A	M.R.S.	§	651(1)(E)	 (2015),	 theft	 by	 unauthorized	 taking	 or	 transfer	

(Class	 C),	 17-A	M.R.S.	 §	 353(1)(B)(4)	 (2015),	 illegal	 possession	 of	 a	 firearm	

(Class	 C),	 15	M.R.S.	 §	 393(1)(A-1)	 (2015),	 and	 aggravated	 trafficking	 of	

scheduled	 drugs	 (Class	 A),	 17-A	 M.R.S.	 §	 1105-A(1)(B)(1)	 (2015).	 	 The	

indictment	also	included	a	claim	for	criminal	forfeiture	of	property,	15	M.R.S.	

§	 5826	 (2015).	 	 The	 aggravated	 trafficking	 charge	 was	 based	 on	 pills	 that	

Lagasse	 possessed	 or	 apparently	 dropped	 on	 the	 ground	 at	 the	 time	 of	 his	

arrest.	

      [¶8]	 	 Lagasse	 moved	 to	 suppress	 evidence	 of	 drugs	 that	 the	 arresting	

officer	found	on	and	near	Lagasse	when	he	was	arrested,	arguing	that	police	

lacked	 probable	 cause	 for	 Lagasse’s	 warrantless	 arrest	 because	 Mowatt’s	

identification	 was	 unreliable,	 the	 stop	 for	 failure	 to	 use	 a	 turn	 signal	 was	
                                                                                                                5	

pretextual,	and	the	officer	lacked	reasonable	articulable	suspicion	to	stop	the	

vehicle.2	

	        [¶9]	 	 The	 court	 held	 a	 testimonial	 hearing	 on	 the	 motion	 on	 May	 20,	

2014,	at	which	the	lead	investigator	and	arresting	officer	testified.		By	written	

order,	 the	 court	 denied	 the	 motion,	 finding	 that	 Mowatt’s	 identification	 was	

sufficiently	 reliable	 because	 Mowatt	 had	 admitted	 personal	 involvement	 in	

the	 robbery.	 	 The	 court	 further	 found	 that	 the	 car	 stop	 was	 lawful	 based	 on	

Lagasse’s	 sudden	 change	 in	 direction	 without	 using	 a	 turn	 signal.	 	 The	 court	

denied	 Lagasse’s	 motion	 for	 further	 findings	 of	 fact	 and	 conclusions	 of	 law.		

See	M.R.	Crim.	P.	41A(d).	

	        [¶10]		A	jury	trial	was	held	on	November	12-13,	2015.		The	jury	found	

Lagasse	 guilty	 of	 aggravated	 trafficking	 but	 not	 guilty	 of	 the	 three	 charges	

related	 to	 the	 home	 invasion.	 	 Lagasse	 filed	 a	 timely	 notice	 of	 appeal.		

15	M.R.S.	§	2115	(2015);	M.R.	App.	P.	2(b)(2)(A).	

                                          II.		LEGAL	ANALYSIS	

         [¶11]	 	 “We	 review	 the	 trial	 court's	 factual	 findings	 on	 a	 motion	 to	

suppress	 for	 clear	 error,	 and	 its	 ultimate	 determination	 regarding	


    2	 	 Lagasse’s	 written	 motion	 to	 suppress	 asserted	 only	 that	 the	 stop	 of	 his	 vehicle	 was	 illegal	

because	it	was	based	on	pretext,	rather	than	reasonable	and	articulable	suspicion.		At	the	hearing	
on	that	motion,	however,	Lagasse	also	argued	that	the	officer	lacked	probable	cause	to	arrest	him.		
6	

suppression	de	novo.”		State	v.	Bryant,	2014 ME 94,	¶	8,	97 A.3d 595.		Because	

Lagasse	 does	 not	 challenge	 the	 trial	 court's	 factual	 findings,	 we	 review	 only	

the	 legal	 determination.	 	 See	 id.	 	 We	 will	 uphold	 the	 trial	 court’s	 “denial	 of	 a	

motion	to	suppress	if	any	reasonable	view	of	the	evidence	supports	the	trial	

court's	decision.”		State	v.	Kierstead,	2015 ME 45,	¶	14,	114 A.3d 984.	

       [¶12]	 	 On	 appeal,	 Lagasse	 contends	 that	 (A)	the	officer	 did	 not	 have	

probable	 cause	 to	 arrest	 him	 for	 robbery,	 and	 (B)	the	 officer	 did	 not	 have	

reasonable	articulable	suspicion	to	stop	his	car.		We	address	each	contention	

in	turn.	

A.	    Probable	Cause	to	Arrest	

	      [¶13]	 	 Law	 enforcement	 officers	 are	 authorized	 to	 make	 warrantless	

arrests	 under	 certain	 circumstances,	 including	 when	 an	 officer	 has	 probable	

cause	to	believe	that	a	person	has	committed	any	Class	A,	Class	B,	or	Class	C	

crime.		17-A	M.R.S.	§	15(1)(A)(2)	(2015);	cf. State	v.	Martin,	2015 ME 91,	¶	8,	

120 A.3d 113.	 	 “Probable	 cause	 exists	 where	 facts	 and	 circumstances	 within	

the	knowledge	of	the	officers	and	of	which	they	have	reasonably	trustworthy	

information	would	warrant	a	prudent	and	cautious	person	to	believe	that	the	

arrestee	 did	 commit	 or	 is	 committing	 the	 felonious	 offense.”		
                                                                                                                7	

State	v.	Parkinson,	 389 A.2d 1,	 8	 (Me.	 1978);	 see	 also	 Maryland	 v.	 Pringle,	

540 U.S. 366,	370-71	(2003).			

        [¶14]		Probable	cause	includes	the	collective	information	known	to	the	

police	 and	 is	 not	 limited	 to	 the	 personal	 knowledge	 of	 the	 arresting	 officer.		

State	 v.	 Carr,	 1997 ME 221,	 ¶	 7,	 704 A.2d 353.	 	 The	 test	 is	 an	 objective	

standard.	 	 State	 v.	 Enggass,	 571 A.2d 823,	 825	 (Me.	 1990).	 	 “The	 probable	

cause	standard	.	.	.	has	a	very	low	threshold.”		State	v.	Webster,	2000 ME 115,		

¶	7,	754 A.2d 976.	

        [¶15]	 	 Here,	 the	 trial	 court	 found	 that	 the	 magnitude	 of	 Mowatt’s	

admission	 of	 personal	 involvement	 in	 the	 armed	 robbery	 carried	 sufficient	

reliability	 to	 overcome	 any	 flaws	 in	 Mowatt’s	 statements	 to	 the	 police	 and	

supported	 the	 objective	 standard	 required	 for	 a	 probable	 cause	

determination.	 	 Lagasse	 contends	 that	 the	 court	 erred	 in	 its	 probable	 cause	

determination	 by	 relying	 on	 an	 unreliable	 and	 uncorroborated	 statement	 of	

an	informant.	

        [¶16]	 Lagasse’s	 characterization	 of	 Mowatt	 as	 an	 “informant”	 is	

misplaced.3	 	 Mowatt	 was	 an	 accomplice-witness	 to	 the	 crime	 and	 had	



   3	 	 Lagasse	 supports	 his	 argument	 with	 a	 long	 list	 of	 cases	 involving	 police	 informants	 in	 drug	

investigations.		We	have	described	police	informants	as	persons	who	“are	often	criminally	disposed	
or	 implicated,	 and	 supply	 their	 ‘tips’	 to	 the	 authorities	 on	 a	 recurring	 basis,	 in	 secret,	 and	 for	
8	

provided	 accurate	 information	 identifying	 the	 vehicle	 in	 which	 Lagasse	 was	

located.			

       [¶17]	 	 A	 conviction,	 which	 requires	 a	 burden	 of	 proof	 beyond	 a	

reasonable	doubt,	may	be	sustained	upon	the	uncorroborated	testimony	of	an	

accomplice.	 	 See	 State	 v.	 Johnson,	 434 A.2d 532,	 534-535,	 537	 (Me.	 1981)	

(affirming	conviction	for	murder	principally	based	on	testimony	of	accomplice	

whose	 credibility	 was	 challenged);	 State	 v.	 Jewell,	 285 A.2d 847,	 851-852	

(Me.	1972)	(affirming	conviction	for	breaking,	entering,	and	larceny	when	the	

uncorroborated	accomplice	testimony	formed	the	basis	for	the	jury’s	verdict);	

State	v.	Morey,	126 Me. 323,	327,	138 A. 474,	475	(1927);	State	v.	Cunningham,	

31 Me. 355	(1850).	

       [¶18]		Because	uncorroborated	testimony	of	an	accomplice	may	sustain	

a	 conviction,	 which	 requires	 the	 highest	 burden	 of	 proof,	 such	 statements	 of	

an	 accomplice	 may	 satisfy	 the	 lower	 standard	 of	 proof	 required	 to	

demonstrate	 probable	 cause.	 	 Here,	 in	 the	 totality	 of	 circumstances	 of	 this	

case,	 Mowatt’s	 statement	 to	 police	 identifying	 Lagasse	 as	 his	 accomplice	

during	the	robbery	was	sufficient	evidence,	by	itself,	to	provide	the	police	with	

probable	cause	for	Lagasse’s	arrest.	

pecuniary	or	other	personal	gain.”		State	v.	Parkinson,	389 A.2d 1,	9	(Me.	1978)	(quoting	People	v.	
Ramey,	545 P.2d 1333,	1336	(Cal.	1976)).		That	is	not	the	case	at	hand.	
                                                                                          9	

       [¶19]	 	 Lagasse	 further	 contends	 that	 police	 were	 required	 to	

corroborate	 Mowatt’s	 identification	 because	 of	 inconsistencies	 in	 Mowatt’s	

statement.	 However,	 the	 uncorroborated	 statement	 of	 an	 accomplice	 may,	

under	certain	circumstances,	be	credible	despite	inconsistencies.		See	State	v.	

Sawyer,	314 A.2d 830,	832	(Me.	1974).		In	Sawyer,	we	upheld	a	conviction	for	

breaking,	entering,	and	larceny	in	the	nighttime	when	the	State's	evidence	as	

to	the	defendant's	participation	in	the	crime	came	entirely	from	the	testimony	

of	 the	 accomplice,	 and	 the	 accomplice	 had	 renounced	 his	 accusation	 against	

the	 defendant	 on	 one	 occasion	 prior	 to	 trial.	 	 Id.	 	 Under	 a	 different	 set	 of	

circumstances,	 we	 found	 that	 a	 jury	 could	 have	 construed	 seemingly	

inconsistent	 answers	 made	 by	 an	 accomplice	 during	 his	 testimony	 in	 a	

manner	 that	 would	 be	 consistent	 with	 his	 prior	 description	 of	 events.		

State	v.	James,	 161 Me. 17,	 22,	 206 A.2d 410,	 412	 (1965).	 	 We	 noted	 “the	

evidence	in	the	case	was	not	marked	by	that	degree	of	inconsistency	and	lack	

of	 credibility	 which	 would	 preclude	 a	 finding	 of	 guilt	 beyond	 a	 reasonable	

doubt.”		Id.			

       [¶20]		Here,	Mowatt’s	statement	to	police	progressed	from	denying	any	

involvement	 in	 the	 robbery	 to,	 eventually,	 admitting	 his	 participation	 and	

naming	 Lagasse	 as	 his	 accomplice.	 	 Throughout	 the	 course	 of	 a	 police	
10	

interview	 or	 interrogation,	 it	 is	 not	 unusual	 for	 a	 suspect’s	 statement	 to	

develop	 in	 stages.	 	 “Accomplices	 confessing	 their	 criminal	 activity	 with	 a	

defendant	oftentimes	are	influenced	.	.	.	by	such	motives	as	malice	toward	the	

accused,	 fear,	 threats,	 promises	 or	 hopes	 of	 leniency	 or	 benefits	 from	 the	

prosecution.”	 	 Jewell,	 285	 A.2d	 at	 851.	 	 We	 cannot	 conclude	 that	 the	

inconsistencies	 in	 Mowatt’s	 several	 statements	 were	 so	 significant	 that	 the	

statements	could	not	satisfy	the	low	burden	of	proof	required	to	demonstrate	

probable	cause.	

B.	   Reasonable	Articulable	Suspicion	for	the	Traffic	Stop	

      [¶21]		“The	Constitution	requires	only	the	presence	of	a	reasonable	and	

articulable	 suspicion	 to	 make	 an	 investigatory	 stop	 of	 a	 vehicle	 .	 .	 .	 .”		

State	v.	Rideout,	2000 ME 194,	¶	6,	761 A.2d 288.		A	“finding	of	probable	cause	

subsumes	a	finding	of	a	reasonable	and	articulable	suspicion.”		Id.;	see	State	v.	

Menard,	 2003 ME 69,	 ¶	 9,	 822 A.2d 1143;	 State	v.	Babcock,	 361 A.2d 911,	

914	(Me.	 1976).	 	 Because	 the	 officer	 had	 probable	 cause	 to	 arrest	 Lagasse,	

based	on	information	previously	communicated,	the	officer	necessarily	had	a	

reasonable	 articulable	 suspicion	 to	 stop	 Lagasse’s	 car.	 	 The	 vehicle	 stop	 was	

constitutionally	 permissible	 and	 the	 court	 properly	 denied	 Lagasse’s	 motion	

to	suppress.	
                                                                                       11	

	        [¶22]	 	 Because	 we	 find	 that	 Lagasse’s	 stop	 and	 arrest	 were	 lawful,	 we	

need	not	reach	the	other	contentions	advanced	by	Lagasse	on	this	appeal.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	    	     	      	       	     	
	
On	the	briefs	and	at	oral	argument:	
	
     Christopher	 J.	 Coleman,	 Esq.,	 Law	 Office	 of	 Christine	 M.	
     Smith,	Presque	Isle,	for	appellant	Chad	Lagasse	
     	
     Todd	 R.	 Collins,	 District	 Attorney,	 Prosecutorial	 District	 8,	
     Caribou,	for	appellee	State	of	Main	
	
	
	
Aroostook	Superior	Court	docket	number	CR-2013-38	
FOR	CLERK	REFERENCE	ONLY